*217Opinion op the Court by
Judge Carroll
Reversing.
The judgment in this case must be reversed for error committed by the trial court in the application of the indeterminate sentence law of 1914, now section 1136 of the Kentucky Statutes. This section provides that the jury and not the court shall assess the punishment. In this case, under the instructions, the jury found the defendant guilty, and thereupon the court fixed his punishment at confinement in the county jail for four months, whereas, under the statute, the jury and not the court should have assessed the punishment.
It is proper to add that the trial judge was led to commit this mistake by an error occurring in the printed acts of 1914. In the indeterminate sentence law appearing in these acts, it is stated that the judge shall assess the punishmentwhen the defendant has been found guilty, while the enrolled bill shows that the jury must assess the punishment.
For the error in this respect the judgment is reversed, with directions for a new trial.